                              UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION-FLINT

IN RE: CHARLOTTE BOWDISH                                           CHAPTER 13
 DEBTOR(S)                                                         CASE NO: 18-32089
___________________________________/                               JUDGE DANIEL S. OPPERMAN

  EX PARTE ORDER ALLOWING DEBTORS TO ENTER A TRIAL MORTGAGE LOAN
 MODIFICATION WITH BSI FINANCIAL SERVICES AND AUTHORIZING THE CHAPTER
             13 TRUSTEE TO DISBURSE TRIAL PERIOD PAYMENTS

         This matter comes before the Court upon Debtors Ex Parte Motion, the relief being sought having
been offered a trial loan modification on their current mortgage and the authorization of the Chapter 13
trustee has been granted. Time being of the essence and there being no prejudice to any party in granting the
motion and because further delay may cause irreparable harm and being otherwise fully advised in the facts
the Court enters this Order;

        IT IS HEREBY ORDERED that the parties and terms of the proposed modification include:
        The parties and terms of the proposed modification include:
        Mortgage Creditor/Servicer: BSI Financial Services
        Borrower Name(s): Charlotte Bowdish
        Property Address: 1511 Elm Street, Clio MI 48420
        Mortgage Account No: xxxxxx2744
        Proposed Modified Trial Payment: 4 Trial Payments in the amount of $828.82
        First Trial Payment Due: December 20, 2018

    1. The Chapter 13 Trustee shall disburse three (3) Trial Payments to debtors’ Mortgage Creditor in the
       amount of $672.84 as follows:

            a. First Trial Payment Due December 20, 2018: The Trustee shall disburse this trial payment
               from available funds by manual check upon entry of this Order and shall attempt to ensure
               delivery of the check is delivered to the creditor before the due date indicated.
            b. Second Trial Payment Due January 1, 2019: The Trustee shall disburse this trial payment
               from available funds by manual check upon entry of this Order and shall attempt to ensure
               delivery of the check is delivered to the creditor before the due date indicated.
            c. Third Trial Payment Due February 1, 2019: The Trustee shall disburse this trial payment
               from available funds by manual check upon entry of this Order and shall attempt to ensure
               delivery of the check is delivered to the creditor before the due date indicated.
            d. Fourth Trial Payment Due March 1, 2019: The Trustee shall disburse this trial payment
               from available funds by manual check upon entry of this Order and shall attempt to ensure
               delivery of the check is delivered to the creditor before the due date indicated.

  THE TRUSTEE’S DISBURSEMENTS SHALL BE MADE PAYABLE TO BSI FINANCIAL SERVICES AND
              SHALL BE MAILED TO THE CREDITOR AT THE FOLLOWING ADDRESS:
                                BSI FINANCIAL SERVICES
                              314 S. FRANKLIN ST. 2ND FLOOR
                                       PO BOX 517




   18-32089-dof       Doc 27      Filed 12/17/18       Entered 12/17/18 09:41:47           Page 1 of 2
                                            TITUSVILLE, PA 16354


        IT IS FURTHER ORDERED that the Chapter 13 Trustee shall not disburse on the pre-
confirmation or post confirmation arrearage claim until further order of this Court granting a permanent loan
modification or a correspondence from the Creditor indicating that the loan modification was denied.

        IT IS FURTHER ORDERED that the Chapter 13 Trustee is authorized to continue the post-trial
period payments within the Trustee’s regular disbursement cycle to the Creditor in the amount of the Trial
Payment consistent with the terms provided in the Loan Modification Agreement until further order of the
court. In the event the final modification is denied, or the terms altered, the creditor’s right to object to the
amount of its continuing monthly payment is preserved.

        IT IS FURTHER ORDERED that within 28 days of the last payment under the trial modification,
debtors must advise the Chapter 13 Trustee whether the modification was made permanent continued or
denied and provide proof of the terms of the implementation or denial of a final modification.

          IT IS FURTHER ORDERED that if the Loan Modification is made permanent, the creditor is to
either file amendments to the creditor’s claim to reflect the proposed changes to the mortgage payment and
treatment of the pre-petition arrearages claim or if the creditor does not file the amendments, the debtors
shall file a modification of the plan addressing the modifications of the claim consistent with the terms of the
final loan modification.

        IT IS FURTHER ORDERED that within 7 days of the entry of this order, debtor’s counsel shall
serve a copy of the order on the Mortgage Creditor and their attorney of record. Service on the Mortgage
Creditor shall be by mail to the payment address listed above, at the address listed for notice in the Creditor’s
Proof of Claim and any other address where the creditor has specifically requested notice.



Signed on December 17, 2018




   18-32089-dof        Doc 27      Filed 12/17/18        Entered 12/17/18 09:41:47             Page 2 of 2
